Third District Court of Appeal
                               State of Florida

                       Opinion filed February 10, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-790
                       Lower Tribunal No. 19-36897
                          ________________


                          Milagros Rodriguez,
                                  Appellant,

                                     vs.

                       Alberto Carvalho, et al.,
                              Appellees.



      An Appeal under Florida Rule of Appellate Procedure 9.315(a) from
the Circuit Court for Miami-Dade County, Alan Fine, Judge.

     Milagros Rodriguez, in proper person.

     Walter J. Harvey, School Board Attorney, and Jeff James, Assistant
School Board Attorney, for appellees.


Before LINDSEY, MILLER and GORDO, JJ.

     PER CURIAM.
     Upon consideration of the initial brief and finding no preliminary basis

for reversal has been demonstrated, the order below is summarily affirmed

pursuant to Florida Rule of Appellate Procedure 9.315(a).

     Appellant’s motion to strike and Appellee’s motion to strike are hereby

deemed moot.

     Affirmed.




                                     2